DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/22 has been considered by the examiner.


Specification
The title of the invention is not descriptive and only recites a generic title that provides no indication or description as to the actual claimed invention and the functionalities being performed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Allowable Subject Matter
Claims 4-5, 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 4-5, 11-12 and 17-18 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document (WO2017161723A1 - "Method for implementing supplementary service, and terminal” herein after referenced as WIPO).

Regarding claim 1 and claim 8 and claim 15, WIPO discloses:
A method for controlling communication of a terminal device, comprising: and A terminal device, comprising: a processor; memory configured to store instructions executable by the processor; wherein, the processor is configured to execute a method for controlling communication of a terminal device, comprising: and A non-transitory computer-readable storage medium having computer instructions stored thereon, executed by a processor of a smart device, to cause the processor to perform a method for controlling communication of a terminal device, comprising: receiving supplementary item setting information; detecting statuses of an internet protocol multimedia subsystem (IMS) and a UT interface in response to the supplementary item setting information; (WIPO, Page 5, Lines 44-45 and Lines 53-54 discloses after the terminal initiates the supplementary service request message (i.e. reads on supplementary item setting information), the terminal may query the current IMS service status according to the supplementary service request message (i.e. reads on detecting status of IMS in response to the supplementary item setting information) and discloses the UT interface of the domain is queried (i.e. reads on detecting status of UT interface) and configured and after the query is successfully configured, the supplementary service can be used normally; WIPO, Page 9, Lines 15-23 discloses each functional unit may be integrated into a processing unit and the integrated unit and may be stored in a computer readable storage medium and a number of instructions are included to cause a computer device which may be a personal computer, etc. to perform all or part of the steps of the methods and the storage medium includes a read-only memory ROM, etc.).  
performing setting of a supplementary item via a packet switch (PS) domain (WIPO, Page 5, Lines 49-50 discloses if the IMS service status corresponds to the first threshold, the terminal performs a supplementary service corresponding to the supplementary service request message (i.e. reads on performing setting of a supplementary) by using the packet switched PS domain). 
and performing the setting of the supplementary item via a circuit switch (CS) domain when the setting of the supplementary item cannot be performed via the PS domain (WIPO, Page 6, Lines 3-7 discloses If the terminal queries that the IMS service status corresponds to the second threshold, indicating that the current communication network does not support the IMS service or the terminal does not support the IMS service capability, or both of the situations exist simultaneously, the supplementary service corresponding to the supplementary service request message cannot be performed by the PS domain (i.e. reads on setting of the supplementary item cannot be performed via the PS domain) in the IMS system, and the terminal can perform the supplementary service corresponding to the supplementary service request message through the circuit switched CS domain (i.e. reads on performing the setting of the supplementary item via a circuit switch (CS) domain)). 
  WIPO discloses in one example embodiment that the status of the IMS and the UT interface is queried and determined but fails to explicitly disclose in the same embodiment that the IMS status corresponds to a registered status and therefore fails to disclose in the same embodiment, the limitations of “performing setting of a supplementary item via a packet switch (PS) domain when the IMS has registered status or the UT interface has accessible status;”.
In a different embodiment, WIPO discloses:
performing setting of a supplementary item via a packet switch (PS) domain when the IMS has registered status (WIPO Page 7, Lines 15-17 and Lines 29-32 discloses in this embodiment, before the terminal queries the current IMS service status, it first determines whether the terminal supports the IMS service capability by detecting whether the IMS registration status message is sent by the communication network, and then determines whether the communication network supports the IMS service, and according to in these two cases, the IMS service status is actually recorded and discloses if the terminal detects the IMS registration status information sent by the communication network, and the IMS registration status in the IMS registration status information is the third threshold (i.e. reads on when the IMS has registered status), the communication is assumed; WIPO, Page 5, Lines 49-50 discloses if the IMS service status corresponds to the first threshold, the terminal performs a supplementary service corresponding to the supplementary service request message (i.e. reads on performing setting of a supplementary) by using the packet switched PS domain). 
  Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WIPO to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (WIPO, Page 9, Lines 24-26) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of an embodiment as taught by WIPO) with another known element and comparable device utilizing a known technique (i.e. performing a process of a similar embodiment with additional and/or alternative features and functionalities as taught by WIPO) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the embodiment (i.e. as taught by WIPO) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.




Claim(s) 2-3, 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO2017161723A1 - "Method for implementing supplementary service, and terminal” herein after referenced as WIPO) in view of BAEK et al. (US Patent Publication 2015/0282012 herein after referenced as Baek).

Regarding claim 2 and claim 9, WIPO discloses:
The method according to claim 1 further comprising: (see claim 1) and The terminal device according to claim 8, wherein the processor is further configured to performing an operation of: (see claim 8).  WIPO discloses attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain but fails to explicitly disclose that any information is received indicting the result of each attempt and therefore fails to disclose “outputting failure prompt information when the setting of the supplementary item cannot be performed via the CS domain.” 
In a related field of endeavor, Baek discloses:
outputting failure prompt information when the setting of the supplementary item cannot be performed via the CS domain (Baek, Fig. 8 & [0118] discloses the electronic device determines whether the attempt for the connection setup to the CS network is successful and if it is determined that the attempt for the connection setup to the CS network is successful, the electronic device provides the requested supplementary service through the CS network and if it is determined that the attempt for the connection setup to the CS network is unsuccessful, the electronic device may notify the user of a failure in the delivery of the requested supplementary service; Baek, Fig. 8 & [0115] discloses the electronic device determines whether the attempt for a connection setup to the IMS network is successful and may determine that the connection setup to the IMS network is unsuccessful when an error message is received from the IMS network and if it is determined that the attempt for the connection setup to the IMS network is successful, proceed to step 809 wherein the supplementary service is provided through the IMS network and if it is determined that the attempt for connection setup to the IMS network for supplementary service request is unsuccessful, the CSFB is performed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WIPO to incorporate the teachings of Baek for the purpose of providing the system with a means to notify of the success or failure of the supplementary service request (Baek, [0118] and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain as taught by WIPO) with another known element and comparable device utilizing a known technique (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain, wherein the process includes providing a notification indicating the success or failure of the attempt as taught by Baek) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain (i.e. as taught by WIPO & Baek) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 3 and claim 10, WIPO discloses:
The method according to claim 1, further comprising: (see claim 1) and The terminal device according to claim 8, wherein the processor is further configured to performing an operation of: (see claim 8).  WIPO discloses attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain but fails to explicitly disclose that any information is received indicting the result of each attempt and therefore fails to disclose “outputting success prompt information when the setting of the supplementary item can be performed via either the PS domain or the CS domain.”
In a related field of endeavor, Baek discloses:
outputting success prompt information when the setting of the supplementary item can be performed via either the PS domain or the CS domain (Baek, Fig. 8 & [0118] discloses the electronic device determines whether the attempt for the connection setup to the CS network is successful and if it is determined that the attempt for the connection setup to the CS network is successful, the electronic device provides the requested supplementary service through the CS network and if it is determined that the attempt for the connection setup to the CS network is unsuccessful, the electronic device may notify the user of a failure in the delivery of the requested supplementary service; Baek, Fig. 8 & [0115] discloses the electronic device determines whether the attempt for a connection setup to the IMS network is successful and may determine that the connection setup to the IMS network is unsuccessful when an error message is received from the IMS network and if it is determined that the attempt for the connection setup to the IMS network is successful, proceed to step 809 wherein the supplementary service is provided through the IMS network and if it is determined that the attempt for connection setup to the IMS network for supplementary service request is unsuccessful, the CSFB is performed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WIPO to incorporate the teachings of Baek for the purpose of providing the system with a means to notify of the success or failure of the supplementary service request (Baek, [0118] and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain as taught by WIPO) with another known element and comparable device utilizing a known technique (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain, wherein the process includes providing a notification indicating the success or failure of the attempt as taught by Baek) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain (i.e. as taught by WIPO & Baek) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 16, WIPO discloses:
The non-transitory computer-readable storage medium according to claim 15, (see claim 15).  WIPO discloses attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain but fails to explicitly disclose that any information is received indicting the result of each attempt and therefore fails to disclose “wherein the processor is further caused to perform at least one of operations of: outputting failure prompt information when the setting of the supplementary item cannot be performed via the CS domain; and outputting success prompt information when the setting of the supplementary item can be performed via either the PS domain or the CS domain.” 
In a related field of endeavor, Baek discloses:
wherein the processor is further caused to perform at least one of operations of: outputting failure prompt information when the setting of the supplementary item cannot be performed via the CS domain; and outputting success prompt information when the setting of the supplementary item can be performed via either the PS domain or the CS domain (Baek, Fig. 8 & [0118] discloses the electronic device determines whether the attempt for the connection setup to the CS network is successful and if it is determined that the attempt for the connection setup to the CS network is successful, the electronic device provides the requested supplementary service through the CS network and if it is determined that the attempt for the connection setup to the CS network is unsuccessful, the electronic device may notify the user of a failure in the delivery of the requested supplementary service; Baek, Fig. 8 & [0115] discloses the electronic device determines whether the attempt for a connection setup to the IMS network is successful and may determine that the connection setup to the IMS network is unsuccessful when an error message is received from the IMS network and if it is determined that the attempt for the connection setup to the IMS network is successful, proceed to step 809 wherein the supplementary service is provided through the IMS network and if it is determined that the attempt for connection setup to the IMS network for supplementary service request is unsuccessful, the CSFB is performed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WIPO to incorporate the teachings of Baek for the purpose of providing the system with a means to notify of the success or failure of the supplementary service request (Baek, [0118] and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain as taught by WIPO) with another known element and comparable device utilizing a known technique (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain, wherein the process includes providing a notification indicating the success or failure of the attempt as taught by Baek) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain (i.e. as taught by WIPO & Baek) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   

Claim(s) 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO2017161723A1 - "Method for implementing supplementary service, and terminal” herein after referenced as WIPO) in view of BAEK et al. (US Patent Publication 2015/0282012 herein after referenced as Baek) and further in view of Foreign document (CN104066045A – "Android system, method and system chip supporting multi-phone services” herein after referenced as Foreign).

Regarding claim 6 and claim 13 and claim 19, WIPO discloses:
The method according to claim 1 and The terminal device according to claim 8 and The non-transitory computer-readable storage medium according to claim 15, wherein when the supplementary item  (WIPO, Page 3, Lines 4-8 discloses the supplementary services in the IMS network environment include unconditional call forwarding, busy call forwarding, etc. and when the supplementary service is used, the terminal should first query and set the UT interface of the PS domain under the IMS system and after the query and setting is successful, the supplementary service can be used normally; WIPO, Page 5, Line 41 discloses the terminal may be a smart phone).
WIPO discloses attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain but fails to explicitly disclose that the supplementary information includes a call barring service and also fails to explicitly disclose the use of a RIL and therefore fails to disclose “wherein when the supplementary item is a call barring item, performing the setting of the supplementary item via the PS domain comprises: querying modem RIL.” 
In a related field of endeavor, Baek discloses:
wherein when the supplementary item is a call barring item, performing the setting of the supplementary item via the PS domain (Baek, [0112] discloses the supplementary service may be a call barring service that restricts certain types of outgoing calls or incoming calls, call forwarding service, etc.; Baek, Fig. 8 & [0115] discloses the electronic device determines whether the attempt for a connection setup to the IMS network is successful and may determine that the connection setup to the IMS network is unsuccessful when an error message is received from the IMS network and if it is determined that the attempt for the connection setup to the IMS network is successful, proceed to step 809 wherein the supplementary service is provided through the IMS network and if it is determined that the attempt for connection setup to the IMS network for supplementary service request is unsuccessful, the CSFB is performed; Baek, Fig. 8 & [0118] discloses the electronic device determines whether the attempt for the connection setup to the CS network is successful and if it is determined that the attempt for the connection setup to the CS network is successful, the electronic device provides the requested supplementary service through the CS network and if it is determined that the attempt for the connection setup to the CS network is unsuccessful, the electronic device may notify the user of a failure in the delivery of the requested supplementary service; Baek, [0075] discloses the electronic device may be transferred from a LTE network to a GSM / WCDMA network through circuit switched fallback CSFB; Baek, [0026] discloses the electronic device may be a smart phone).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WIPO to incorporate the teachings of Baek for the purpose of providing the system with a means to include all manner of supplementary service request (Baek, [0112]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain as taught by WIPO) with another known element and comparable device utilizing a known technique (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain, wherein the supplementary service includes a call barring service and utilizes various networks including GSM and CDMA as taught by Baek) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain (i.e. as taught by WIPO & Baek) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
WIPO in view of Baek discloses performing a process of requesting a service for an IMS network and a circuit switched network but fails to explicitly disclose the use of a RIL and therefore fails to disclose “querying modem RIL.”  	In a related field of endeavor, Foreign discloses:
querying modem RIL (Foreign, Page 8, Lines 10-18 and Lines 32-36 and Lines 48-49 discloses in RIL-C module 105, comprise a set of command word for IMS phone module and a set of command word for a phone module and the command word is determined and need to be sent to IMS phone module or a phone module and provide different command words by the phone module to different business processing logic between different phone modules and wherein RIL-C105 is also for receiving the 3rd Modem commands of baseband processor transmission and convert the 3rd Modem commands to the 3rd RIL order and search the corresponding relation between command word and the phone module setting in advance and determine the phone module corresponding with the command word of the 3rd Modem commands, and if the phone module corresponding with the command word of the 3rd Modem commands is a phone module 106, send the 3rd RIL order by a Socket communication port to a RIL-JAVA module 107 and if the phone module corresponding with the command word of the 3rd Modem commands is IMS phone module 103, send the 3rd RIL order by IMS Socket communication port to IMS RIL-JAVA module 104 and discloses determine that applied business is under first network pattern, to process or process under IMS pattern, wherein, first network pattern is GSM pattern or CDMA pattern, the type of service that the first type of service is supported for current the registered switching domain of first network pattern, and current the registered switching domain of first network pattern can be CS territory or PS territory, wherein, the type of service that the second type of service is supported for current the registered switching domain of IMS pattern, and current the registered switching domain of IMS pattern is IMS territory and discloses determine under first network pattern and create the first Business Entity according to instruction to become to a RIL order and this Business Entity is for recording characteristic and the treatment state of applied business; Foreign, Page 1, Lines 4-11 discloses the android system comprises a phone application module, an IMS phone module, an IMS RIL-JAVA module, an RIL-C module wherein the first phone module is a GSM phone module or a CDMA phone module which includes the IMS phone module and the IMS RIL-JAVA module and sets an IMS socket communication channel and command words for communication between the IMS RIL-JAVA module so that the system can effectively support IMS services which are independent from service processing logics of the first phone module and thus effectively support multi-phone services).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WIPO in view of Baek to incorporate the teachings of Foreign for the purpose of providing the system with a means for effectively supporting multi-phone services to obtain the requested service (Foreign, Page 1, Lines 4-11) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of requesting a service for an IMS network and a circuit switched network via a smart phone as taught by WIPO) with another known element and comparable device utilizing a known technique (i.e. performing a process of requesting a service for an IMS network and a circuit switched network via a smart phone, wherein the smart phone is a multi-phone service android system utilizing an IMS phone module, a GSM and CDMA phone module, a RIL module, a RIL-JAVA module, etc. as taught by Foreign) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of requesting a service for an IMS network and a circuit switched network via a smart phone (i.e. as taught by WIPO & Foreign) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 7 and claim 14 and claim 20, WIPO discloses:
The method according to claim 1 (see claim 1) and The terminal device according to claim 8 (see claim 8) and The non-transitory computer-readable storage medium according to claim 15 (see claim 15).  WIPO discloses attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain but fails to explicitly disclose that the supplementary information includes a call barring service and also fails to explicitly disclose the use of a RIL and therefore fails to disclose “wherein when the supplementary item is a call barring item, performing the setting of the supplementary item via the CS domain comprises: querying modem RIL by invoking a RIL java interface via a GsmCdmaPhone.” 
In a related field of endeavor, Baek discloses:
wherein when the supplementary item is a call barring item, performing the setting of the supplementary item via the CS domain comprises: querying (Baek, [0112] discloses the supplementary service may be a call barring service that restricts certain types of outgoing calls or incoming calls, call forwarding service, etc.; Baek, Fig. 8 & [0118] discloses the electronic device determines whether the attempt for the connection setup to the CS network is successful and if it is determined that the attempt for the connection setup to the CS network is successful, the electronic device provides the requested supplementary service through the CS network and if it is determined that the attempt for the connection setup to the CS network is unsuccessful, the electronic device may notify the user of a failure in the delivery of the requested supplementary service; Baek, [0075] discloses the electronic device may be transferred from a LTE network to a GSM / WCDMA network through circuit switched fallback CSFB; Baek, [0026] discloses the electronic device may be a smart phone; Baek, Fig. 8 & [0115] discloses the electronic device determines whether the attempt for a connection setup to the IMS network is successful and may determine that the connection setup to the IMS network is unsuccessful when an error message is received from the IMS network and if it is determined that the attempt for the connection setup to the IMS network is successful, proceed to step 809 wherein the supplementary service is provided through the IMS network and if it is determined that the attempt for connection setup to the IMS network for supplementary service request is unsuccessful, the CSFB is performed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WIPO to incorporate the teachings of Baek for the purpose of providing the system with a means to include all manner of supplementary service request (Baek, [0112]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain as taught by WIPO) with another known element and comparable device utilizing a known technique (i.e. performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain, wherein the supplementary service includes a call barring service and utilizes various networks including GSM and CDMA as taught by Baek) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of attempting to perform the supplementary service within a PS domain and if unavailable attempting to perform the supplementary service via a CS domain (i.e. as taught by WIPO & Baek) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
WIPO in view of Baek discloses performing a process of requesting a service for an IMS network and a circuit switched network but fails to explicitly disclose the use of a RIL and therefore fails to disclose “querying modem RIL by invoking a RIL java interface”.
In a related field of endeavor, Foreign discloses:
querying modem RIL by invoking a RIL java interface (Foreign, Page 8, Lines 10-18 and Lines 32-36 and Lines 48-49 discloses in RIL-C module 105, comprise a set of command word for IMS phone module and a set of command word for a phone module and the command word is determined and need to be sent to IMS phone module or a phone module and provide different command words by the phone module to different business processing logic between different phone modules and wherein RIL-C105 is also for receiving the 3rd Modem commands of baseband processor transmission and convert the 3rd Modem commands to the 3rd RIL order and search the corresponding relation between command word and the phone module setting in advance and determine the phone module corresponding with the command word of the 3rd Modem commands, and if the phone module corresponding with the command word of the 3rd Modem commands is a phone module 106, send the 3rd RIL order by a Socket communication port to a RIL-JAVA module 107 and if the phone module corresponding with the command word of the 3rd Modem commands is IMS phone module 103, send the 3rd RIL order by IMS Socket communication port to IMS RIL-JAVA module 104 and discloses determine that applied business is under first network pattern, to process or process under IMS pattern, wherein, first network pattern is GSM pattern or CDMA pattern, the type of service that the first type of service is supported for current the registered switching domain of first network pattern, and current the registered switching domain of first network pattern can be CS territory or PS territory, wherein, the type of service that the second type of service is supported for current the registered switching domain of IMS pattern, and current the registered switching domain of IMS pattern is IMS territory and discloses determine under first network pattern and create the first Business Entity according to instruction to become to a RIL order and this Business Entity is for recording characteristic and the treatment state of applied business; Foreign, Page 1, Lines 4-11 discloses the android system comprises a phone application module, an IMS phone module, an IMS RIL-JAVA module, an RIL-C module wherein the first phone module is a GSM phone module or a CDMA phone module which includes the IMS phone module and the IMS RIL-JAVA module and sets an IMS socket communication channel and command words for communication between the IMS RIL-JAVA module so that the system can effectively support IMS services which are independent from service processing logics of the first phone module and thus effectively support multi-phone services).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WIPO in view of Baek to incorporate the teachings of Foreign for the purpose of providing the system with a means for effectively supporting multi-phone services to obtain the requested service (Foreign, Page 1, Lines 4-11) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of requesting a service for an IMS network and a circuit switched network via a smart phone as taught by WIPO) with another known element and comparable device utilizing a known technique (i.e. performing a process of requesting a service for an IMS network and a circuit switched network via a smart phone, wherein the smart phone is a multi-phone service android system utilizing an IMS phone module, a GSM and CDMA phone module, a RIL module, a RIL-JAVA module, etc. as taught by Foreign) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of requesting a service for an IMS network and a circuit switched network via a smart phone (i.e. as taught by WIPO & Foreign) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645